DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-20 are pending.  Claims 1-20 are rejected herein.  This is a first action on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the predefined fluidic restriction of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: volume flow adjustment unit in claim(s) 1, 2, 4-6, 10, 13-15, 17, 18, and 20.  The corresponding structure in the specification is a pump or a predefined fluidic restriction.
Also interpreted under U.S.C. 112 sixth paragraph is “external entity” in claims 10-12.  The corresponding structure in the specification is a vial.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-17 of U.S. Patent No. 10,371,671. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1-20 are anticipated by the corresponding patents in ‘671.
Claim Suggestions
Regarding claims 15 and 16:  Claims 15 and 16 contain “(IN)” and “(OUT)” in parentheses.  These terms to not add any clarity to the claims and do not affect their scope.  The examiner recommends removing these terms.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7, 10, 11, and 15-20 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by VAUTZ et al. (US Pub. 2016/0025762).
Regarding claim 1:  VAUTZ discloses:  A sample management device (FIG. 1), comprising: a source flow path (14) in which a fluidic sample can flow (para. 27); a destination flow path (15); a volume flow adjustment unit (sample taking cylinder 1 controlled by cylinder 2) configured to adjust a volume flow of the fluidic sample to be branched off from the source flow path (para. 32 “cylinder 1 acts like a syringe” to draw a sample out of the system through sampling line 13); and a fluidic valve (7) selectively switchable to a branch off state and to a sample supply state, wherein: in the branch off state, the fluidic valve is fluidically coupled with the source flow path and with the volume flow adjustment unit for branching off an adjustable volume of the fluidic sample from the source flow path while a flow of the fluidic sample in the source flow path continues (This is the configuration shown in FIG. 2 with the arrow showing sample being drawn into cylinder 1.  Para. 27 states that 14 can be a flowing volume so fluid 
Regarding claim 2:  VAUTZ discloses:  at least one of the following features: in the branch off state, the fluidic valve establishes a fluidic coupling point at which the fluidic sample is branched off (This is shown in FIG. 2 when valve 7 is open and sample is drawn in through sampling line 13.); in the branch off state, the fluidic valve establishes a fluidic coupling point at which the fluidic sample is branched off, wherein the fluidic coupling point is defined by a fluidic coupling position between the source flow path and a channel end point of a volume flow adjustment path including the volume flow adjustment unit (This is the configuration in FIG. 2.); in the branch off state, the fluidic valve establishes a fluidic coupling point at which the fluidic sample is branched off, wherein the fluidic coupling point is located in an interior of the fluidic valve; in the branch off state, the fluidic valve establishes a fluidic coupling point at which the fluidic sample is branched off, wherein the fluidic coupling point corresponds to a fluid port (The valve 7 has a coupling point to source flow path 14 through sampling line 13.).
Regarding claim 3:
Regarding claim 6:  VAUTZ discloses:  the volume flow adjustment unit comprises an adjustment pump (syringe pump 1).
Regarding claim 7:  VAUTZ discloses:  the adjustment pump is configured to adjust the volume flow of the fluidic sample to be branched off from the source flow path (By taking in the sample as shown in FIG. 2, the pump 1 will adjust the flow of the sample by taking it out of sample flow 14.).
Regarding claim 10:  VAUTZ discloses:  a needle (rod 11 connected to piston in 1), a seat (far right end of cylinder 1) and an accommodation volume between the volume flow adjustment unit and the fluidic valve (volume between valve 7 and cylinder 1), wherein the needle is drivable selectively into the seat or out of the seat (as actuated by cylinder 2) for transferring a substance between the accommodation volume and an external entity (This is a statement of intended use.  The pump 1 can be used to transfer a substance from any container.  Para. 27 states that the fluid system can a stationary volume.).
Regarding claim 11:  VAUTZ discloses:  a sample separation apparatus (3) into which the branched off fluidic sample is injectable from the external entity.
Regarding claim 15:  VAUTZ discloses:  the fluidic valve has: a source flow-in port through which the fluidic sample can be guided to flow from the source flow path into the fluidic valve (from 13 into 7); a source flow-out port (from 7 into 15) through which branched off fluidic sample can flow away from the source flow path and not-branched off fluidic sample can remain flowing within the source flow path (As shown by the arrow of 14 and para. 27 says that the fluid can remain flowing.); a branch off port (where 7 connects to 12) through which the branched off fluidic sample can flow to a 
Regarding claim 16:  VAUTZ discloses:  in the branch off state (FIG. 2), the source flow-out port (OUT) corresponds to a fluidic coupling point established by the fluidic valve (from 13 into 7), and the fluidic sample is branched off via the fluidic coupling point (indicated by the thick arrow in FIG. 2).
Regarding claim 17:  VAUTZ discloses:  at least one of the following features: wherein the source flow path has a flow-in port through which the fluidic sample flows into the source flow path and has a flow-out port through which the fluidic sample flows out of the source flow path (Para. 27 states that the fluid system 14 can be a flowing fluid which will inherently have a source and destination which are a flow in port and flow out port.); wherein the fluidic valve is switchable into at least one state other than the branch off state, and in the at least one state, the volume flow adjustment unit and the source flow path are fluidically decoupled from one another (This is the configuration in FIG. 3 where valve 7 connects pump 1 with the analyzer 4 and the pump 1 is not connected to source flow path 14.); wherein the sample management device is configured so that a flow of the fluidic sample in the source flow path continues substantially undisturbed in the branch off state (The arrow indicating flow in FIG. 2 shows that a sample is taken from flowing fluid without disturbing flow.); wherein the sample management device is configured so that a flow of the fluidic sample in the source flow path continues uninterruptedly in the branch off state  (The arrow indicating flow in FIG. 2 shows that a sample is taken from flowing fluid without disturbing flow.); wherein the volume flow adjustment unit comprises a predefined fluidic restriction; 
Regarding claim 18:  VAUTZ discloses:  in the branch off state (FIG. 2), the volume flow adjustment unit (1) and the destination flow path (15) are fluidically decoupled from one another (para. 32-34); and in the sample supply state (FIG. 3), the volume flow adjustment unit (1) and the source flow path are fluidically decoupled from one another (para. 32-34).
Regarding claim 19:  VAUTZ discloses:  A sample separation system (FIG. 1) for separating a fluidic sample, wherein the sample separation system comprises: a fluid drive (actuator 2) configured to drive a mobile phase (fluid in system as described in para. 27); a separation unit (3) configured to separate the fluidic sample in the mobile phase; a sample management device according to claim 1 for branching off an adjusted volume of the fluidic sample for injection between the fluid drive and the separation unit (The rejection of claim 1 has been discussed above.).
Regarding claim 20:  A method of managing a fluidic sample, the method comprising: providing a fluidic sample flowing in a source flow path (14; para. 27); fluidically coupling (through path 13) a fluidic valve (7) with the source flow path (FIG. 2); switching the fluidic valve into a branch off state (state shown in FIG. 2) in which the fluidic valve is fluidically coupled with the source flow path and with a volume flow .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAUTZ in view of DUBOIS (US Pat. 5,736,654).
Regarding claim 8:
DUBOIS however does teach a sample separation apparatus (filter 14 in FIG. 1) for separating the fluidic sample in his sample taking device (FIG. 1).  Please note that DUBOIS is very similar to VAUTZ and to the device of the present application in having a syringe pump that withdraws a sample from a fluid stream as shown in FIG. 1 of DUBOIS.
One skilled in the art at the time the application was effectively filed would be motivated to use the separator of DUBOIS on the device of VAUTZ to remove any part of the sample that is not part of the measurement, such as contamination.  This will give a better measurement result.
Regarding claim 9:  VAUTZ discloses:   the destination flow path comprises a further sample separation apparatus (3 in FIG. 1) for further separating the fractions in sub-fractions.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over VAUTZ in view of CORMIER (US Pub. 2012/0305464).
Regarding claim 12:  VAUTZ does not disclose that the sample separation apparatus comprises a further needle, a further seat and a further accommodation volume, wherein the further needle is drivable selectively into the further seat or out of the further seat for transferring the branched off fluidic sample from the external entity into the further accommodation volume.
CORMIER however does teach a further needle (124 in FIG. 3) a further seat (injection port 72) and a further accommodation volume (volume of path upstream of the needle) wherein the further needle is drivable selectively into the further seat or out of 
One skilled in the art at the time the application was effectively filed would be motivated to use the needle, needle control, seat, and volume of CORMIER with the device of VAUTZ so that sample can be taken from any kind of container such as the vial 125.  This allows flexibility since the sample could come in many different types of container and a controllable needle that can be inserted into a container is nearly a universal interface.
Allowable Subject Matter
Claim(s) 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 contains allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of the coupling point having three fluid connections being at least partially defined by the fluidic valve in combination with the other limitations of claims 4 and 1.  Also not found in the prior art of record are the limitations of the fluidic valve being switchable such the source flow path and the destination flow path are decoupled from the volume flow adjustment unit and in which the volume flow adjustment unit is operable for adjusting a pressure between the volume flow adjustment unit and the fluidic valve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856